department of the treasury_department of the treasury internal_revenue_service internal_revenue_service washington d c washington d c august number release date cc dom fs it a tl-n-1327-00 uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel cc attn and from heather maloy associate chief_counsel income_tax accounting cc ita subject deductibility of legal judgment against foreign subsidiaries this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer sub1 sub2 sub1 sub2 corp x corp y dollar_figurea n m issue whether taxpayer is entitled to deduct the amount of dollar_figurea transferred to sub1 for the payment of a legal judgment in said amount against sub1 sub2 as an ordinary and necessary business_expense under sec_162 for the tax_year conclusion taxpayer has failed to demonstrate the transfer of funds for the subsidiaries’ legal judgment was directly related to the taxpayer’s own business therefore taxpayer may not deduct the amount of the transferred funds as an ordinary and necessary business_expense under sec_162 facts the facts as you have provided are as follows taxpayer is in the business of developing in taxpayer purchased all the shares of sub1 a n corporation specializing in the and and the shares of its subsidiaries including sub2 a m corporation prior to the purchase of the shares in corp x an unrelated n manufacturer of contracted with corp y an unrelated m company for the design and manufacture of a corp y in turn subcontracted with sub2 for the design and manufacture of a to be incorporated into the in the first test on the revealed that the did not conform to corp x’s requirements corp y requested sub1 sub2 improve the performance of the still unsatisfied with the performance of the corp x canceled its contract with corp y on in an expert determined that a significant cause for the failure was the improper functioning of the on corp x sued corp y for damages for breach of contract on corp y sought damages from sub1 sub2 on per an agreement signed by corp y and sub1 sub2 corp y withdrew its claims against sub1 sub2 a few days later corp y declared bankruptcy as a result corp x sought damages from sub1 sub2 on based on the findings of the expert the court rendered a judgment against sub1 sub2 the judgment was affirmed by an appellate court on in a letter to sub1 dated taxpayer confirmed its oral agreement to pay the legal judgment in the letter taxpayer stated that sub2 had become insolvent in and taxpayer had ceased sub2’s operations and terminated all employees as the sole shareholder and successor of sub2 taxpayer promised to pay all liabilities arising from the corp x corp y litigation taxpayer stated that because sub2 was primarily responsible for the transaction that gave rise to the litigation it would not be appropriate for sub1 to shoulder the financial risk of an adverse outcome of the litigation taxpayer requested sub1 pay corp x the judgment directly and then send taxpayer an invoice for the amount of such payment pursuant to taxpayer’s request sub1 apparently paid the legal judgment and subsequently sent an invoice to taxpayer on via wire transfer taxpayer paid the amount of the legal judgment to sub1 on taxpayer on the accrual_method of accounting deducted said amount in in taxpayer’s submission dated taxpayer while generally recognizing a parent_corporation may not deduct its subsidiary’s expense argued that in its case taxpayer should be allowed to deduct the amount it transferred to sub1 to pay the legal judgment because the transfer of funds to sub1 wa sec_1 exam advises taxpayer is using the term successor loosely according to taxpayer’s form 10-k dated sub2 was still in existence although it was listed as inactive as you noted an expense may not be deducted by two different parties see 42_tc_850 n nonacq 1965_2_cb_7 compelled by the need to protect taxpayer’s business from harm taxpayer also claimed the expenditure directly benefitted taxpayer’s profit-oriented activities and was necessary for the preservation of taxpayer’s existing business law and analysis sec_162 allows a deduction for ordinary and necessary expenses paid_or_incurred by the taxpayer in carrying_on_a_trade_or_business whether an expense is deductible under sec_162 is ultimately a question of fact see 320_us_467 generally an expense is ordinary if it bears a reasonably proximate relationship to the operation of the taxpayer’s business see 308_us_488 gill v commissioner tcmemo_1994_92 aff’d without published opinion 76_f3d_378 6th cir an expense is necessary if it is helpful and appropriate in promoting and maintaining the taxpayer’s business see 83_tc_356 aff’d 777_f2d_662 11th cir gill v commissioner supra deductions are strictly a matter of legislative grace and taxpayers must satisfy the specific requirements for any deduction claimed 503_us_79 292_us_435 the tax_court has considered the issue of whether one taxpayer is entitled to deduct under sec_162 reimbursements made to a wholly-owned subsidiary or other related_party for business_expenses incurred by the latter the case law in this area is clear and from your fsa request and taxpayer’s submission it appears that both parties are well aware of the seminal cases accordingly we will not repeat the lengthy case discussions but only allude to the controlling facts and law in the cases as appropriate it is well-established that where a taxpayer undertakes to pay the obligations of another taxpayer such payments are not deductible as ordinary and necessary expenses_incurred in the payor’s trade_or_business see 319_us_590 308_us_488 42_tc_800 357_f2d_504 9th cir with respect to a parent-subsidiary relationship generally a parent_corporation is not allowed to deduct expenses of its subsidiary see 42_tc_850 aff’d 349_f2d_515 1st cir ordinarily the separate corporate identities of parent and subsidiary preclude the parent from deducting expenses_incurred or losses sustained by its subsidiary the theory is that the payment by the parent to cover such expenses or losses is related to the business of the subsidiary and not to its own business fall river gas appliance co t c pincite citing 319_us_590 however reasonable expenditures made to protect or to promote a taxpayer’s business and which do not result in the acquisition of a capital_asset are deductible as ordinary and necessary expenses of transacting a trade_or_business see 19_tc_329 acq 1953_1_cb_3 12_tc_1109 acq 1949_2_cb_2 10_tc_73 acq 1948_1_cb_1 7_tc_779 acq 1946_2_cb_5 the crucial and controlling factor lies in determining whether the acts done and expenditures made were motivated by a purpose to protect or to promote the taxpayer’s business see 28_tc_298 acq 1957_2_cb_3 35_bta_876 acq 1937_1_cb_9 of course the burden is upon taxpayers to establish that the expense is proximately related to their business and is both ordinary and necessary issues of this type primarily raise questions of fact involving the appreciation of particular situations at times with border-line conclusions 290_us_111 31_tc_585 acq 1959_2_cb_5 and acq 1959_2_cb_7 27_tc_638 acq 1964_2_cb_5 and acq 1964_2_cb_7 thus where the parent is able to demonstrate that the payment of an expense incurred by the subsidiary is directly related to the parent’s own business the payment qualifies as an ordinary and necessary business_expense of the parent deductible by the parent see coulter electronics inc v commissioner tcmemo_1990_186 aff’d 943_f2d_1318 11th cir in coulter electronics inc the parent_corporation was allowed to deduct reimbursements made to coulter electronics of canada inc cec a wholly- owned canadian subsidiary for certain warranty expenses under sec_162 the tax_court found the warranty services performed by cec would affect the parent’s sales and therefore the reimbursements were directly related to the parent’s own business and deductible by the parent accord 42_tc_850 aff’d 349_f2d_515 1st cir allowing parent to deduct payments for expenses_incurred by its subsidiary where payments were directly related to parent’s business in that payments were intended to promote its own business wholly apart from that of subsidiary in l hel12_tc_1109 acq 1949_2_cb_2 the parent_corporation engaged in the business of manufacturing and dealing in jewelry was allowed to deduct the amount_paid for debts of its wholly-owned subsidiary which had undergone a bankruptcy reorganization the payment was made to protect the parent’s standing in the business community its relationship to the jewelry trade generally and most importantly its credit rating because the payments were calculated to protect and promote the parent’s business the court found the payments were deductible either as a loss or a business_expense id in 27_tc_638 acq 1964_2_cb_5 and acq 1964_2_cb_7 a parent_corporation deducted reimbursements made to a subsidiary for operating losses_incurred in the manufacture of a patented fishing rod the subsidiary was the parent’s sole supplier of that particular rod the court found the reimbursements constituted ordinary and necessary business_expenses incurred by the parent in order to maintain and preserve this sole source of supply the court allowed the deduction by the parent because the reimbursements were clearly a business necessity id pincite in 71_tc_955 acq 1979_2_cb_1 the issue was whether a parent_corporation could deduct amounts paid to its wholly-owned mexican subsidiary to reimburse it for mexican employment_taxes incurred with respect to certain personnel the court noted there was no doubt this relationship enhanced the successful operation of the subsidiary which benefitted the parent as its owner but this type of indirect and incidental benefit was not enough to justify the parent’s deduction it concluded the payment by the parent was a gratuity and therefore not deductible id pincite in 42_tc_800 acq 1965_2_cb_4 the court found that a parent_corporation was not entitled to deduct one-half of the salaries and related expenses paid to certain employees of a wholly-owned subsidiary in order to induce such employees to accept work in the philippine islands the court noted the parent undertook these payments simply to aid its wholly owned foreign_subsidiary to obtain the services of needed management personnel id pincite a successful operation of the foreign_subsidiary through the services of such personnel would obviously inure to the benefit of the parent_corporation and the parent’s willingness to undertake this obligation is understandable but the payments could not be construed as the parent’s own business_expense id payments made by a shareholder of a corporation for the purpose of protecting his interest therein must be regarded as additional cost of his stock and such sums may not be deducted as ordinary and necessary expenses 8_tc_1297 aff’d 168_f2d_71 2d cir case development hazards and other considerations in the fsa request you summarized taxpayer’s arguments as outlined in taxpayer’s submission you combined many of taxpayer’s arguments which were redundant and noted them as follows a taxpayer argues sub1 sub2 were insolvent and unable to pay the legal judgment and that as of amount of dollar_figurecorp x would have seized sub1 sub2’s assets shutting down their operations which in turn would have adversely affected taxpayer’s business capabilities according to taxpayer had it not paid the legal judgment sub1 sub2 were indebted to taxpayer in the b taxpayer asserts the payment of the legal judgment directly benefitted taxpayer’s profit-oriented activities since sub1 generated gross_profits of almost dollar_figureproducts and provides new technology and products to taxpayer to taxpayer manufactures products that are incorporated into taxpayer’s c taxpayer contends it and sub1 sub2 were viewed as a single interrelated entity and that the payment of the legal judgment protected taxpayer’s reputation in support thereof it states a the activities of the corporations are highly integrated b each operates in overlapping market areas in terms of geography and customer base c each company performs warranty work on the other’s products d the companies maintain an integrated web-site e the companies advertise jointly and f they share common values and culture in making such arguments taxpayer analogizes its situation to that in three cases were parent corporations were allowed to deduct payments made on behalf of their subsidiaries coulter electronics inc v commissioner supra fishing tackle products co v commissioner supra and l heller sons inc v commissioner supra in brief we concur that despite the lengthy discussion of the cases in its submission taxpayer’s application of the law to the facts of its case consist primarily of conclusory statements for instance taxpayer provides no detail on the extent of the alleged integration and interrelatedness between taxpayer and exam division advises that in a prior audit cycle taxpayer took the position and the service agreed that at least dollar_figurecontributions not loans to sub1 of this amount constituted capital sub1 sub2 thus we agree taxpayer’s arguments are unconvincing inadequate and often irrelevant a insolvency argument to begin with taxpayer claims neither subsidiary was solvent or otherwise able to satisfy the judgment according to taxpayer had it not paid the judgment corp x would have seized sub1 sub2's assets shutting down their operations which in turn would have adversely affected taxpayer’s business capabilities thus it was not only a wise economic choice by taxpayer to make the payment on behalf its subsidiaries it was a necessary choice taxpayer’s submission pincite we believe taxpayer’s argument is without merit for several reasons most significantly the letter from taxpayer to sub1 dated directly contradicts taxpayer’s claim that both subsidiaries were insolvent and unable to satisfy the judgment in the letter taxpayer states sub1 became insolvent and taxpayer as the sole during shareholder caused sub2 to cease operations and terminated all employees we informed you sub1 orally that taxpayer would honor any liabilities of sub2 which existed specifically we told you sub1 that we would be responsible for any and all current and future liabilities arising out of the corp y corp x litigation we did this because sub2 was primarily responsible for the transaction which gave rise to the litigation and it would therefore not be appropriate for sub1 to shoulder the financial risk of an adverse outcome of the litigation we would appreciate it if you sub1 could pay corp x directly and prepare an invoice to us for the amount of such payment pursuant to the letter sub1 paid the legal judgment and sent taxpayer an invoice for the amount clearly taxpayer would not have asked sub1 to pay the judgment and then send it an invoice if sub1 was insolvent assuming arguendo both subsidiaries were insolvent and sub1 could not pay the judgment until it received funds from taxpayer taxpayer would still not be entitled to a deduction whether the subsidiaries were insolvent or not taxpayer must show the payment was directly related to its own business see coulter electronics inc v commissioner tcmemo_1990_186 aff’d 943_f2d_1318 11th cir 42_tc_850 aff’d 349_f2d_515 1st cir thompson v commissioner tcmemo_1983_487 taxpayer has failed to make such a showing in fact taxpayer’s decision to pay the judgment for the subsidiaries was motivated not by necessity as taxpayer claims but due to a sense of fairness as stated in its letter taxpayer told sub1 that since the litigation was the result of actions taken by sub2 it would not be appropriate for sub1 to shoulder the financial risk of an adverse outcome of the litigation moreover there was no mention of insolvency in the letter rather taxpayer goes on to ask sub1 to pay the legal judgment directly to corp x and then send taxpayer an invoice for the amount_paid thus it was not a necessary choice as taxpayer claims but one made in the sense of fairness accordingly we should argue the payment is not deductible because it was nothing more than a gratuity see austin co t c pincite made simply to aid its subsidy see columbia rope co t c pincite b benefit to taxpayer’s profit-oriented activities next we address taxpayer’s position that the payment of the legal judgment directly benefitted taxpayer’s profit-oriented activities taxpayer argues that the cost of the judgment ensured a source of products or services used by taxpayer in sales of its own product or services most significantly taxpayer asserts that sub1 sub2 was the sole source of supply for one of taxpayer’s taxpayer’s submission pincite in so doing taxpayer analogizes its situation to that in the 27_tc_638 acq 1964_2_cb_5 and acq 1964_2_cb_7 case arguing taxpayer would have been harmed without the assurance of a continued stream of these products from sub1 sub2 products in fishing tackle products co a parent_corporation was allowed to deduct reimbursements made to a subsidiary for operating losses_incurred in the manufacture of a patented fishing rod the subsidiary was the parent’s sole supplier of that particular rod thus the reimbursements constituted ordinary and necessary business_expenses incurred by the parent in order to maintain and preserve this sole source of supply the court allowed the deduction by the parent because the reimbursements were clearly a business necessity id pincite arguably if sub1 sub2 were the sole source of supply for one of taxpayer’s product helping sub1 sub2 keep producing the product could be construed a business necessity however in the instant case there is an immediate and apparent problem with taxpayer’s position taxpayer fails to indicate which subsidiary sub1 or sub2 produces the essential product this is a clear example of taxpayer’s conclusory statements found throughout its submission whether we assume sub1 or sub2 produces the essential part we believe taxpayer’s argument fails first let us assume sub1 is the sole supplier according to the already caused sub2 to cease operations and terminated all employees if sub2 was the sole source supplier of the part clearly taxpayer would not have ceased its operations or at the very least would have ensured that another company would be producing the vital part in the interim this appears to indicate that sub2 was not the alleged sole supplier letter from taxpayer to sub1 taxpayer had if sub1 was the sole producer of the product taxpayer’s argument is even weaker for sub1 was still operating and quite profitably in fact taxpayer proudly notes sub1 generated gross_profits of almost dollar_figuresubmission pincite thus if sub1 was the sole supplier taxpayer had no need to pay the judgment to keep sub1 operating and producing the essential part furthermore it could be argued that sub1 could have paid the judgment for sub2 and possibly kept sub2 operating since taxpayer asked sub1 to pay the judgment first and then invoice taxpayer clearly taxpayer has failed to demonstrate the business necessity of paying the legal judgment for its subsidiaries and preserving the alleged sole source of supply therefore we believe taxpayer’s situation is not analogous to the fishing tackle products co case and is without merit for taxpayer taxpayer c taxpayer and sub1 sub2 viewed as single interrelated entity taxpayer also contends the payment of the judgment enhanced taxpayer’s sales of product or services because the names of taxpayer and sub1 sub2 are linked in company advertising and reputation taxpayer’s submission pincite taxpayer claims the payment protected its reputation among customers employees and competitors because taxpayer and sub1 sub2 are inextricably intertwined in the eyes of the marketplace and its consumers for example they operate an integrated web-site and advertise jointly taxpayer’s submission pincite moreover taxpayer considers sub1 sub2 a division of taxpayer even though sub1 sub2 is technically termed a subsidiary taxpayer’s submission pincite by making these assertions taxpayer is trying to analogize its situation to that of the parent corporations in l hel12_tc_1109 acq 1949_2_cb_2 and coulter electronics inc v commissioner tcmemo_1990_186 aff’d 943_f2d_1318 11th cir taxpayer in its attempt to analogize to l heller and sons inc argues that because it and sub1 sub2 were viewed as a single interrelated entity a poor credit report on one would naturally affect the other taxpayer claims that in order to protect and maintain its outstanding credit standing it needed to pay the judgment taxpayer’s submission pincite according to taxpayer because the two entities are viewed by their customers as one single interrelated entity a poor credit report on one would naturally affect the other and damage to sub1 sub2’s credit history would have a negative effect on taxpayer’s relations with its suppliers and creditors thus taxpayer argues it was required to make the payment in order to maintain its excellent credit in l heller and sons inc the parent_corporation engaged in the business of manufacturing and dealing in jewelry was allowed to deduct the amount_paid for debts of its wholly-owned subsidiary which had undergone a bankruptcy reorganization the payment was made to protect the parent’s standing in the business community its relationship to the jewelry trade generally and most importantly its credit rating because the payments were calculated to protect and promote the parent’s business the court found the payments were deductible either as a loss or a business_expense we believe taxpayer’s case is not analogous with respect to taxpayer’s claim that sub1 sub2 are considered a division of taxpayer the only evidence taxpayer offers is an organizational chart admittedly taxpayer does have a website however the website does not refer to sub1 sub2 as a division but a subsidiary there is no reference to sub1 sub2 being considered a division of taxpayer in fact you have to click on a separate hyperlink in taxpayer’s website to reach sub1 sub2's internet site we do note that the sub1 sub2 site directs any inquiries about sub1 sub2 products or capabilities to a local taxpayer_representative and trade shows listed in the newsletters taxpayer and sub1 sub2 although it could be argued that taxpayer has an integrated web-site we do not believe this is sufficient to establish the two companies are a single interrelated entity as taxpayer claims for example we find it significant that taxpayer and sub1 sub2 attended numerous european trade shows not as a single entity but rather as separate corporations taxpayer provided this information in the form of internal newsletters called service received copies of of the attended only one show jointly as taxpayer and sub1 sub2 taxpayer and sub1 sub2 attended the other shows separately either as taxpayer or sub1 sub2 if as taxpayer claims the marketplace views taxpayer and sub1 sub2 as one entity why would the companies attend trade shows separately it seems logical that companies viewed as one entity would attend most if not all trade shows jointly because this was not the case for taxpayer over a period of at least two years we believe there is a strong argument that taxpayer and sub1 sub2 are not as interchangeable as taxpayer asserts attached to taxpayer’s submission the such newsletters covering the years furthermore even if taxpayer and its subsidiaries are linked in advertising and reputation taxpayer has not established that paying the judgment was a business necessity aimed at protecting and promoting its reputation as discussed earlier sub1 could have and did pay the judgment against sub1 sub2 for taxpayer consequently taxpayer was not required to pay the judgment in order to maintain its outstanding credit thus unlike the taxpayer in l heller and sons inc taxpayer has provided no evidence to prove the failure to reimburse sub1 for the legal judgment would have harmed its reputation or credit rating which in turn would have adversely affected its own business finally we turn to taxpayer’s claim that it warranted sub1 sub2’s products and services like the taxpayers in coulter electronics inc v commissioner tcmemo_1990_186 aff’d 943_f2d_1318 11th cir taxpayer argues that each company performed warranty work on the other’s products and because the companies were viewed as one and operated as one had taxpayer permitted sub1 sub2 to fail it would have suffered in its ability to provide warranty services to its own customers consequently taxpayer argues that payment of the legal judgment was necessary to protect or promote its own business as in coulter electronics inc in coulter electronics inc the parent_corporation was allowed to deduct reimbursements made to coulter electronics of canada inc cec a wholly- owned canadian subsidiary for certain warranty expenses under sec_162 the tax_court found the warranty services performed by cec would affect the parent’s sales and therefore the reimbursements were directly related to the parent’s own business and deductible by the parent to begin with we find it significant that you question whether the corporations performed warranty work on each other’s products at all on its federal_income_tax returns you state taxpayer claimed no deductions for warranty expenses and on its income_tax return it claimed a total warranty expense of dollar_figure additionally exam informed you that taxpayer’s website instructs customers to send products that had been purchased from taxpayer to the taxpayer’s location in the united_states and does not mention products from sub1 sub2 and we also note the following possible argument taxpayer was established in and apparently has been providing warranty services for a significant length of time prior to its acquisition of sub1 sub2 in taxpayer would have continued to provide existing warranty services to its customers as it had prior to its acquisition of the subsidiaries furthermore since sub1 was operational sub1 could have picked up sub2's warranty work instead of arguably even without sub1 sub2 taxpayer it seems unlikely taxpayer would have suffered in its ability to provide warranty services to its own customers had it not paid the judgment in sum we are unconvinced taxpayer’s payment of the subsidiaries’ legal judgment was predicated on business necessity or in any way directly benefitted its own business taxpayer’s submission focuses on the importance of sub1 sub2 to taxpayer and the many benefits realized by taxpayer from sub1 sub2 although we do not doubt sub1 sub2 provided benefits to taxpayer it has failed to demonstrate that these benefits would have been lost and that such loss would have adversely affected taxpayer’s business had it not paid sub1 for the legal judgment again we stress the importance of taxpayer’s letter to sub1 indicating taxpayer’s decision to pay sub1 for the legal judgment was motivated by a sense of fairness not a need to protect its own business accordingly we concur taxpayer has failed to establish its business would have been harmed had it not paid the legal judgment the payment was not warranted or motivated by the need to protect or promote its own business and any benefit enjoyed by taxpayer from paying the judgment was merely an incidental or indirect one inured to it from aiding a subsidiary therefore we conclude taxpayer’s payment is not deductible under sec_162 by taxpayer rather it should be considered a contribution_to_capital if you have any further questions please call the branch telephone number heather a maloy associate chief_counsel income_tax accounting by thomas d moffitt senior technician reviewer income_tax and accounting branch field service division
